DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 4-7, 10-14 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claims 1, 4-7, 10-14, the prior art of record does not teach the combination of .
A.) the uni-body rear cover comprises a plurality of support rib portions extending along inside edges of a plurality of edges of the uni-body rear cover along a periphery of the uni-body rear cover, each of the plurality of support rib portions comprising a support rib flat support portion, the support rib flat support portion providing support for the optical sheets component, the plurality of support rib portions being evenly spaced across each of a top edge, a left edge and a right edge of the uni-body rear cover;
B.) the uni-body rear cover comprises a plurality of support and guide rib portions extending along inside edges of a plurality of edges of the uni-body rear cover along the periphery of the uni-body rear cover, the plurality of support and rib guide portions being located further away from the periphery of the uni-body rear cover than the support rib portion sach of the plurality of support and guide rib portions comprising a support and guide rib flat support portion, the support and guide flat support portion providing support for the optical sheets component, the plurality of support and guide rib portions being evenly spaced across each of the top edge, the left edge and the right edge of the uni-body rear cover; 
C.) and wherein the plurality of support and guide rib portions are positioned to correspond to every other of the plurality of support rib portions so that the plurality of support and guide rib portions correspond to alternating support rib portions.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHU VU whose telephone number is (571)272-1562. The examiner can normally be reached 11:00 - 7:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHU VU/Primary Examiner, Art Unit 2871